Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Examiner recognizes Applicant’s amendment, filed 05/19/2022. The previously noted drawings objection is overcome. The previously noted §112 rejection is withdrawn, and the objections as to clarity are overcome.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed power connection device for an electric battery comprising: a current conducting busbar including at least one contact pad made from an electrically conductive metal, the contact pad comprising a cylindrical revolution shape about a cylindrical axis, the contact pad inserted in an opening formed in the busbar at a level of its end inserted into the cage, the contact pad protruding on a face of the busbar towards the second wall of the cage, the spring means configured to clamp against the contact pad, along with the remaining elements of the claim.
Regarding Claim 11, the prior art does not disclose or suggest the claimed connection assembly comprising: a current conducting busbar including at least one contact pad made from an electrically conductive metal, the contact pad comprising a cylindrical revolution shape about a cylindrical axis, the contact pad inserted in an opening formed in the busbar at a level of its end inserted into the cage, the contact pad protruding on a face of the busbar towards the second wall of the cage, the spring means configured to clamp against the contact pad, along with the remaining elements of the claim.
Regarding claim 13, the reasons for allowance for the subject matter of then pending claim 4 recited in the action mailed 03/16/2022 are applicable to current claim 13.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833